PER CURIAM.
The petition for writ of certiorari is granted. We dispense with the filing of briefs on the merits and oral argument and hereby quash the decision of the District Court of Appeal, Second District, 349 So.2d 1221, and remand the cause to that court for proceedings not inconsistent with the views expressed by this Court today in Dewberry v. Auto-Owners Insurance Co., 363 So.2d 1077 (Fla.1978), Case No. 52,461, opinion filed September 7, 1978.
It is so ordered.
ENGLAND, C. J., and ADKINS, BOYD, OVERTON, SUNDBERG, HATCHETT and ALDERMAN, JJ., concur.